Fuller, J.
(dissenting). Sections 2336 and 2337 of the Revised Political Code authorize the school treasurer to pay a valid warrant of the school board only upon presentation at a time when there is money in his hands or subject to his order for its payment, and when there is no money for that purpose he is required to indorse thereon as of the date, “Presented for payment and not paid for want of funds.” Greely v. McCoy, 3 S. D. 218, 52 N. W. 1050; State ex rel. City of Huron v. Campbell, 7 S. D. 568, 64 N. W. 1125; Stewart v. Custer County, 14 S. D. 155, 84 N. W. 764; East Union Township v. Ryan, 86 Pa. 459; City of Central v. Wilcoxen, 3 Colo. 566.
*545In the absence of anything to indicate that the foregoing warrant was presented to the school treasurer for payment at a time when funds were available, or any facts excusing the holder from presenting the same, a cause of action is not stated.